[Cite as State ex rel. Thomas v. Harnett, 2019-Ohio-4044.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE ex rel. DALON ANTHONY THOMAS, :                        JUDGES:
                                    :                        Hon. W. Scott Gwin, P.J.
     Relator,                       :                        Hon. Craig R. Baldwin, J.
                                    :                        Hon. Earle E. Wise, J.
-vs-                                :
                                    :
JUDGE CHRYSSA N. HARTNETT of the    :                        Case No. 2019CA00091
STARK COUNTY COURT OF COMMON        :
PLEAS,                              :
                                    :
     Repondent.                     :                        OPINION



CHARACTER OF PROCEEDING:                                     Writ of Mandamus




JUDGMENT:                                                    Dismissed



DATE OF JUDGMENT:                                            September 30, 2019



APPEARANCES:

For Relator                                                  For Respondent

DALON A. THOMAS, Pro Se                                      JOHN D. FERRERO
#A324-811                                                    Stark County Prosecuting Attorney
London Correctional Institution

P.O. Box 69                                                  By: RONALD MARK CALDWELL
London, Ohio 43130                                           Assistant Prosecuting Attorney
                                                             110 Central Plaza South, Suite 510
                                                             Canton, Ohio 44702-1413
Stark County, Case No. 2019CA00091                                                    2

Baldwin, J.

        {¶1}   On June 25, 2019, Dalon Thomas filed a petition for writ of mandamus to

compel Judge Chryssa Hartnett to rule on his pending motion to withdraw guilty plea. This

Court is permitted to consider facts outside the record to show that a case is moot. Miner

v. Witt, 82 Ohio St. 237, 239, 92 N.E. 21 (1910). Here, Judge Hartnett issued a Judgment

Entry on July 11, 2019 denying Mr. Thomas’s Motion to Vacate Convictions and Withdraw

Plea.

        {¶2}   The issuance of the Judgment Entry rendered Mr. Thomas’s writ of

mandamus moot. See State ex rel. Eubank v. McDonald, 135 Ohio St. 3d 186, 2013-Ohio-

72, 985 N.E.2d 463, ¶1 (“Mandamus will not lie to compel an act that has already been

performed.”) See also State ex rel. Scruggs v. Sadler, 102 Ohio St. 3d 160, 2004-Ohio-

2054, 807 N.E.2d 357, ¶5; State ex rel. Richard v. Wells, 64 Ohio St. 3d 76, 77, 591 N.E.2d
1240 (1992). Therefore, because Mr. Thomas’s writ of mandamus is moot it is dismissed.

        {¶3}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).

By: Baldwin, J.

Gwin, P.J. and

Wise, Earle, J. concur.